972 F.2d 339
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.LARRY D. EASTERLING, Plaintiff-Appellant,v.NORTH CAROLINA PAROLE BOARD OR COMMISSIONERS, Each inhis/her official and individual capacities;  NORTH CAROLINASECRETARY OF CORRECTION, in his official and individualcapacities, Defendants-Appellees.
No. 92-6264.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1992Decided:  August 10, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-91-407-CRT-BR, CA-91-1413-CRT-BR)
Before HALL, PHILLIPS, and WILKINS, Circuit Judges.
Larry D. Easterling, Appellant Pro Se.  Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina, for Appellees.
OPINION
PER CURIAM:


1
Larry D. Easterling appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Easterling v. North Carolina Parole Bd. or Comm'rs, Nos.  CA-91-407-CRT-BR, CA-911413-CRT-BR (E.D.N.C. Dec. 23, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED